Metcalf, J.
There was no breach of the condition of the bond on which this action is brought, until after the first publication of notice that a warrant had issued for the seizure of the defendants’ estate under the insolvent laws. The plaintiff, therefore, could not have proved a claim, on the bond, against the estate of the defendants in their assignee’s hands. It folio*™» *134that the claim is not barred by their discharge. Sleeper v. Miller 7 Cush. 594, note, and other like decisions.

Exceptions overruled.